PER CURIAM.
Richard Huck ("Plaintiff") appeals from the summary judgment and the judgment entered on a jury verdict against him on his claims against Missouri Baptist Medical Center and Metropolitan Sewer District ("MSD"). There was no error of law in granting summary judgment to MSD on grounds that it is entitled to sovereign immunity. There was no instructional error warranting reversal of the judgment entered in favor of Missouri Baptist after a jury trial. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).